                             Case 1:21-cr-00021-SM Document 17 Filed 02/12/21 Page 1 of 1
                                                                                                                Q
   AO 442 (Rev. 11/11) Arrest Warrant                                                                           Pi( FES 0 9 202)
                                                                                                                                        9
                                            United States District Court                                                marshals service
                                                                   for the

                                                          District of New Hampshire


                         United States of America
                                    V.

                                                                             Case No. 1:21-cr-21-SM-01

                            RYDER WINEGAR




                                Defendant

FILED - USDC -NH                                        ARREST WARRANT
2021FE8 12ftH7:55
  To:  Any authorized law enforcement officer


           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
  (name ofperson to be arrested) Ryder Wlnegar                                                                                               ,
   who is accused of an offense or violation based on the following document filed with the court:

  ^ Indictment                □ Superseding Indictment       □ Information      □ Superseding Information                 □ Complaint
   □ Probation Violation Petition             □ Supervised Release Violation Petition        □ Violation Notice           □ Order of the Court

   This offense is briefly described as follows:

     Counts 1 through 6:18 U.S.C. § 115(a)(1)(B) - Threats Against a Federal Officlal                               ,

     Count 7:18 U.S.C. § 875(c) - Interstate Threatening Communications                 -     ^T




   Date:          02/09/2021
                                                                                              Issuing officer's signafnrt

   City and state:          Concord. New Hampshire                                          Brier Temple, Deputy Cierk
                                                                                                Printed name and title



                                                                   Return


             This warrant was received on (date)                        , and the pefton was arrested on (date)
   at (city and state)


   Date:
                H                                                                            Arresting officer's signature



                                                                                                   'rinted name and j
